             Case 20-50082 Document 175 Filed in TXSB on 03/29/21 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     LAREDO DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    VOLUSION, LLC,1                                                  ) Case No. 20-50082 (DRJ)
                                                                     )
                              Debtor.                                )
                                                                     ) Relates to Docket Nos. 169 and 170

                                            NOTICE OF HEARING

       PLEASE TAKE NOTICE that on February 26, 2021 the Reorganized Debtor filed its
Objection to the Proof of Claim Nos. 16 and 22 Filed by Bahar Dejban (“Objection to Bahar
Claims”) [Docket No. 169];

       PLEASE TAKE FURTHER NOTICE that on February 26, 2021 the Reorganized
Debtor filed its Objection to the Proofs of Claim Nos. 15, 20, and 23 Filed by Bardia Dejban
(“Objection to Bardia Claims,” collectively, the “Claim Objections”) [Docket No. 170].

        PLEASE TAKE FURTHER NOTICE that a hearing on the Claim Objections previously
set for April 1, 2021 has been scheduled for May 5, 2021 at 1:00 p.m. (prevailing Central Time)
before the United States Bankruptcy Judge David R. Jones, Courtroom No. 400, 515 Rusk,
Houston, TX 77002.

       PLEASE TAKE FURTHER NOTICE audio communication will be by use of the
Court’s dial-in facility. You may access the facility at (832) 917-1510. You will be responsible for
your own long distance charges. Once connected, you will be asked to enter the conference room
number. Judge Jones conference room number is 205691.

        You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that
you download the free GoToMeeting application. To connect, you should enter the meeting code
“JudgeJones” in the GoToMeeting app or click the link on Judge Jones home page on the Southern
District of Texas website. Once connected, click the settings icon in the upper right corner and
enter your name under the personal information setting.

        Hearing appearances must be made electronically in advance of the hearing. To make your
electronic appearance, go to the Southern District of Texas website and select “Bankruptcy Court”
from the top menu. Select “Judges’ Procedures,” then “View Home Page” for Judge Jones. Under



1
    The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s federal
    tax identification number, is: Volusion, LLC (9037). The Reorganized Debtor’s service address is 1835A Kramer
    Lane, Suite 100, Austin, TX 78758.
       Case 20-50082 Document 175 Filed in TXSB on 03/29/21 Page 2 of 3




“Electronic Appearance” select “Click here to submit Electronic Appearance”. Select the case
name, complete the required fields and click “Submit” to complete your appearance.

        PLEASE TAKE FURTHER NOTICE that any exhibit offered by the Reorganized
Debtor will be filed on the Court’s docket. Any party may also obtain an electronic copy of the
exhibits by request to counsel to the Reorganized Debtors.

       PLEASE TAKE FURTHER NOTICE that if any party wishes to offer exhibits, it is
recommended that these exhibits be filed on CM/ECF. Each exhibit should be filed as a separate
attachment to an Exhibit List in compliance with BLR 9013-2.




                                                    /s/ Jennifer F. Wertz
                                                    JACKSON WALKER LLP
                                                    Matthew D. Cavenaugh (TX Bar No. 24062656)
                                                    Jennifer F. Wertz (TX Bar No. 24072822)
                                                    1401 McKinney Street, Suite 1900
                                                    Houston, Texas 77010
                                                    Telephone:       (713) 752-4200
                                                    Facsimile:       (713) 752-4221
                                                    Email: mcavenaugh@jw.com
                                                    Email: jwertz@jw.com

                                                    Counsel to the Reorganized Debtor




                                              2
        Case 20-50082 Document 175 Filed in TXSB on 03/29/21 Page 3 of 3




                                      Certificate of Service

        I certify that on the March 29, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas, and via electronic mail upon the following:

        Hal K. Gillespie
        Gillespie Sanford LLP
        4803 Gaston Ave.
        Dallas, TX 75246
        hkg@gillespiesandford.com

                                                       /s/ Jennifer F. Wertz
                                                       Jennifer F. Wertz




                                                 3

28473068v.1
